Citation Nr: 9914028	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for weakness, cramps in 
the hand, hair loss, and pain in the joints, muscles, and 
bones, claimed as manifestations of an undiagnosed illness.  

2.  Entitlement to service connection for a psychiatric 
disability, to include PTSD.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served honorably on active duty from November 
1975 to November 1978.  He also served on active duty from 
October 1990 to May 1991, during which time he served in the 
Persian Gulf in support of Operation Desert Storm.  His 
decorations include the Southwest Asia Service Medal with 3 
bronze service stars and the Kuwait Liberation Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for 
loss of muscle strength, arm weakness, a nervous condition 
with insomnia and anxiety, hair loss, and joints, bones, and 
muscles pains, to include fingers and hands cramps, all 
claimed as due to an undiagnosed illness.  

The claim for service connection for a psychiatric 
disability, to include PTSD, is the subject of a remand which 
immediately follows this decision.  


FINDING OF FACT

The veteran's complaints of weakness, hair loss, cramps in 
the hands, and pain in the joints, muscles, and bones are not 
shown to have been present during his active service, and 
there is no evidence that these complaints are related to an 
undiagnosed illness attributable to his service in the 
Persian Gulf.  








CONCLUSION OF LAW

Weakness, hair loss, cramps in the hands, and pain in the 
joints, muscles, and bones, claimed as manifestations of an 
undiagnosed illness, are not shown to have been incurred 
during the appellant's period of active duty in the Southwest 
Asia theater of operations during the Persian Gulf War, nor 
may these complaints be presumed to be related to his service 
in the Persian Gulf.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
his various complaints because they are the direct result of 
his military service in the Persian Gulf.  Specifically, he 
has claimed that his current physical complaints were caused 
by his exposure to chemical agents, including toxins, 
petroleum fumes, and expired pills and vaccines not tested in 
humans.  According to the veteran, since his return from the 
Persian Gulf he had been suffering from undiagnosed illnesses 
related directly with his war experience, and because of his 
poor health condition it has been impossible for him to 
pursue a gainful activity.  

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.





Medical Evidence

As noted, the instant claims are predicated on the veteran's 
second period of active service, during which he served in 
the Persian Gulf in support of Operation Desert Storm.  An 
undated service medical record shows that the veteran 
complained of muscle pain in his right arm, and no diagnosis 
was provided for this complaint.  Additional records from the 
second period of active service are negative for complaints 
of hair loss, cramps in the hands, pain in the joints, 
elbows, and bones, or muscle weakness.  

The report of the veteran's April 1991 redeployment 
examination (conducted after his return from the Persian 
Gulf) does not show that abnormalities were noted with regard 
to the veteran's upper or lower extremities, his spine, his 
scalp, or his neurologic functions.  On the April 1991 report 
of medical history, the veteran indicated that he had never 
had and did not now have the following:  swollen or painful 
joints; skin diseases; cramps in his legs; arthritis, 
rheumatism, or bursitis; bone, joint, or other deformity; 
recurrent back pain; painful or "trick" shoulder or elbow; 
or neuritis.  He also stated that he was in good health, he 
was currently taking no medications, and he had no injuries 
or illness while in the Middle East.  

The report of a February 1992 medical examination, conducted 
for "Flight, Class III" purposes related to the veteran's 
reserve status, shows that the head, face, neck and scalp 
were clinically evaluated as normal, as were his upper and 
lower extremities, spine, and skin.  On the February 1992 
report of medical history, the veteran indicated that he was 
taking no medications, he had no allergies, and he was in 
satisfactory health.  He also indicated that he had never had 
and did not now have the following:  swollen or painful 
joints; skin diseases; cramps in his legs; arthritis, 
rheumatism, or bursitis; bone, joint, or other deformity; 
painful or "trick" shoulder or elbow; recurrent back pain; 
or neuritis.  

A September 1994 VA outpatient treatment record shows that 
the veteran complained of pain in his elbows, shoulder, and 
low back, which had been present for the last 2 weeks.  He 
also gave a history of similar symptoms before.  On 
examination, the veteran referred to pain in the left 
shoulder and right elbow on passive movements.  There was no 
decreased range of motion in the shoulders or elbows, and 
there was no deformity, no erythema, or increase in local 
temperature.  In addition, there was no loss of strength in 
the extremities.  The veteran referred to lumbosacral pain on 
flexion and lateral rotation of the trunk, and there was no 
decreased range of motion in the lower extremities or the 
trunk.  The examiner also noted that there was no weakness or 
loss of strength in the lower extremities and there was no 
neurologic deficit.  A diagnostic impression of low back pain 
syndrome was given.  

In January 1995, the veteran was afforded a VA general 
medical examination as well as additional specialized 
examinations in conjunction with his claim for service 
connection for various problems which he claims are the 
result of his service in the Persian Gulf.  

The January 1995 general medical examination report shows 
that the veteran gave a history of arthralgia and myalgia for 
the past three years and loss of hair on his scalp since 
1991.  He complained of insomnia, nightmares, anxiousness, 
nervousness, pain in his arm, and loss of hair.  It was noted 
that he did not follow any treatment and was not taking any 
medications.  

On examination of the musculoskeletal system, a notation of 
"arthralgia, myalgia, no evidence of pathology upon physical 
examination" was made.  On examination of the nervous 
system, the examiner noted normal reflexes and coordination 
with patellar hyporeflexia.  The following diagnoses were 
given:  borderline blood pressure; alopecia, seborrheic 
dermatitis; tinea barbae; generalized myalgia, cause 
undermined; and status post hematochezia, asymptomatic at 
present.  

In April 1995, the veteran was afforded a VA joints 
examination.  The examination report shows that the veteran 
gave a history of bone pain and pain in all the joints of the 
body, as well as back pain upon bending.  In addition, the 
veteran referred to loss of strength of both arms and legs.  
He indicated that these episodes of pain occur once per year 
and that they lasted from three days to one week and are 
relieved with three days of bedrest.  

On physical examination, there was no swelling of the 
shoulders, elbows, wrists, knees, or ankles.  There was no 
deformity of both shoulders, elbows, wrists, knees or ankles.  
There was no medial or lateral instability of both knees upon 
valgus and varus stress.  There was no anterior or posterior 
instability of the knees or ankles with a negative anterior 
and posterior drawer test.  In addition, there was no medial 
or lateral instability of both ankles, shoulders, elbows, or 
wrists.  There was no crepitus of the shoulders, elbows, 
wrists, knees, or ankles.  Range of motion of both shoulders 
was as follows:  flexion and abduction, 180 degrees; and 
extension and internal and external rotation, 90 degrees.  
Range of motion of both elbows was from 0 degrees of 
extension to 145 degrees of flexion, and range of motion of 
both wrists was from 70 degrees of dorsiflexion to 80 degrees 
of flexion.  Range of motion of both knees was from 0 degrees 
of extension to 140 degrees of flexion, and range of motion 
of both ankles was from 10 degrees of dorsiflexion to 45 
degrees of plantar flexion.  

The examiner noted that there was no tenderness to palpation 
on any muscle of the body or on any joint, except the left 
medial thigh which was tender to palpation.  A diagnosis of 
generalized myalgia and arthralgias by history was given.  

Private treatment records include the report of a 
radiographic examination of the lumbar spine, which revealed 
evidence of anterior spurs and straightening of the spine 
compatible with spasm.  There was no evidence of disc 
narrowing.  An impression of osteoarthritis and lumbar muscle 
spasm was given. A November 1996 statement from Rene Casas 
Benabe, M.D., shows that the veteran had referred to 
persistent diffuse bone and muscle pains and arm weakness, 
with some cramping of the hands and fingers.  It was noted 
that there was an exfoliative peeling dermatitis of the 
hands, loss of scalp hair, and loss of hair from the beard 
area.  As results of routine lab tests were not very helpful, 
the veteran was referred for more complete toxicology 
screening to rule out Gulf War syndrome.  

The report of a February 1999 bone scan shows findings of 
increased activity in the small joints of the hands and 
increased activity in the large joints, shoulders, knees, and 
sterno-clavicular regions.  An interpretation of degenerative 
joint disease was given.  

In February 1999, the veteran was afforded a Central Office 
hearing before a member of the Board.  He testified that 
since returning from the Gulf, he had been having problems 
such as a decrease in his ability to concentrate, bad dreams, 
and skin peeling on his hands.  In addition, according to the 
veteran, when he went to the Gulf he had hair and when he 
came back 8 months later his wife didn't recognize him 
because he didn't have hair, all the hair just went out.  The 
veteran stated that he was in the Army or the Reserves for 17 
years (prior to serving in the Persian Gulf) during which 
time he never had a problem.  

The veteran also described bone pain which began in January 
1992.  He indicated that he had some episodes of pain, but it 
just came and went.  In 1993, it started bothering him a lot.  
According to the veteran, they told him that he had arthritis 
in all his hands and feet.  The veteran reported that he 
doesn't have the strength he used to have, his joints hurt, 
and he has pain in the center of his bones.  He further 
testified that he was working in Puerto Rico in a job 
stacking break baskets and stuff like that, and it hurts, but 
he has to do it because he has a family he needs to support.  
In the last years of the veteran's army/reserve status, it 
was getting difficult for him to do the exercise and his arms 
don't have the strength to support his body.  He also 
complained that both hands and his feet draw up and go into a 
contorted position.

When asked about his duties in Saudi, the veteran replied 
that he was a refueler and that he participated in hauling 
fuel to the Marine company which they were supporting.  The 
would load fuel, go back, and get some more.  





Analysis

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 1991).

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West1991 
& Supp. 1998); 38 C.F.R. § 3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (1998).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(3) (1998).

Signs and symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders. 38 C.F.R. § 
3.317(b)(1998).
Weakness, pain in the joints, muscles and bones, and cramps 
in the hands

Having reviewed the record, the Board has concluded that 
service connection is not warranted for pain in the joints, 
muscles, and bones, cramps in the hands, or weakness due to 
an undiagnosed illness.  Specifically, the record shows that 
the veteran's extremities and his spine were clinically 
evaluated as normal at the time of an examination conducted 
upon his return from the Persian Gulf (April 1991) and again 
almost one year later at the time of a Flight Class III 
medical examination (February 1992).  On the corresponding 
reports of medical history, the veteran indicated no problems 
with joint, bone, muscle pain, or any other medical problems 
related to weakness, pain, or cramping in his joints, bones, 
or muscles.  Thus, the available medical evidence does not 
suggest that problems with joint pain, muscle pain, bone 
pain, cramps in the hands, or weakness were present during 
the veteran's service.  

In addition, the available medical evidence does not 
demonstrate objective indications of a chronic disability due 
to undiagnosed illness manifested by weakness, pain in the 
joints, bones, or muscles, or cramps in the hands as the 
veteran has claimed.  The January 1995 general medical report 
shows that no pathology was found with regard to arthralgia 
and myalgia.  The September 1994 VA outpatient treatment 
shows that although the veteran complained of pain in his 
elbows, shoulder, and low back, there was no decreased range 
of motion in the shoulders, elbows, lower extremities or 
trunk; nor was there evidence of erythema, increased 
temperature, loss of strength of the extremities, or 
neurologic deficit.  Thus, there were no objective findings 
to account for his complaints of joint and muscle pain.  

Likewise, at the time of the April 1995 VA joints 
examinations, there was no swelling, deformity, or crepitus 
in the shoulders, elbows, wrists, knees, or ankles, and range 
of motion in the shoulders, elbows, wrists, and knees was 
normal.  See Plates I and II, 38 C.F.R. § 4.71 (1998).  There 
was no tenderness to palpation on any muscle of the body or 
any joints except the left medial thigh.  Thus, very few 
objective findings were identified, and he diagnosis provided 
by the examiner was of generalized myalgia and arthralgias, 
by history.  In the Board's view, neither the VA outpatient 
treatment records nor the VA examinations show findings or 
objective indications of a chronic disability manifested by 
pain in the joints, muscles, and bones, weakness, or cramps 
in the hands which is due to an undiagnosed illness.  

There is no other additional medical evidence which is 
indicative of such a chronic disability or of objective 
manifestations of the physical ailments to which the veteran 
has subjectively referred, and thus, sufficient "signs and 
symptoms" of an undiagnosed illness have not been shown by 
the evidence of record.  At this point in time, therefore, 
the presence of objective findings of a chronic disability 
due to an undiagnosed illness have not been shown to be 
present during the veteran's active service in the Persian 
Gulf; nor have such findings been shown to be manifested to a 
compensable degree either currently or at any time since the 
veteran's discharge.  

In addition, the Board notes that the veteran has submitted 
private treatment records which include the report of a 
radiographic examination of his lumbar spine, which revealed 
evidence of anterior bone spurs and straightening of the 
spine, and the report of a bone scan which shows findings of 
"increased activity" in the small joints of the hands and 
the large joints of the shoulders, knees, and sterno-
clavicular regions.  These radiographic and bone scan 
findings provide objective correlation for the veteran's 
complaints of joint pain in some areas of his body, to 
include the back, shoulders, and knees.  However, these 
findings have been attributed to diagnoses of osteoarthritis 
(in the lumbar spine) and degenerative joint disease, and as 
such, cannot serve as the basis for a grant of service 
connection under the provisions of 38 C.F.R. § 3.317 (1998) 
as known clinical diagnoses have been provided as explanation 
for these findings.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against a grant of 
service connection for the veteran's complaints of weakness, 
pain in the joints, bones, and muscles, and cramps in the 
hands as due to an undiagnosed illness.  


Hair Loss

At his personal hearing, the veteran testified that all his 
hair "just went out" and when he came back from the Gulf 
his wife didn't recognize him.  He also complained of skin 
peeling on his hands, however, the Board notes that service 
connection has been granted for a skin disorder, seborrheic 
dermatitis, and this is not an issue which is before the 
Board at this time.  

Upon careful review of the evidentiary record, the Board 
finds that service connection is not warranted for hair loss 
as the evidence does not establish that hair loss is related 
to the veteran's Persian Gulf service or to an undiagnosed 
illness contracted therein.  Specifically, the evidence shows 
that the veteran's skin and scalp were clinically evaluated 
as normal at the time of his April 1991 redeployment 
examination; in addition, his skin and scalp were again 
evaluated as normal at the time of a February 1992 medical 
examination.  Neither examination report notes "hair loss" 
as a medical defect or abnormality, and the veteran did not 
relate that hair loss was a problem on the corresponding 
reports of medical history.  Thus, hair loss is not shown to 
have been present during the veteran's Persian Gulf service.  

A private medical examination report indicates that there was 
an exfoliative peeling dermatitis of the hands, loss of scalp 
hair, and loss of hair in the beard area.  While the evidence 
shows that hair loss is currently manifested, the veteran has 
not provided any medical evidence which suggests that this 
hair loss is etiologically related to his military service in 
the Persian Gulf, to include that such hair loss is the 
result of chemical exposure or an undiagnosed illness 
otherwise contracted therein.  For these reasons, the Board 
finds that the preponderance of the evidence is against a 
finding that service connection is warranted for hair loss, 
claimed as due to an undiagnosed illness.  



ORDER

Service connection is denied for weakness, cramps in the 
hand, hair loss, and pain the joints and muscles, and bones, 
claimed as manifestations of an undiagnosed illness.  


REMAND

The veteran claims that he suffers from a psychiatric 
disability which is related to his period of active service 
in the Persian Gulf in support of Operation Desert Storm.  

Having reviewed the record, the Board has concluded that 
further evidentiary development is required prior to the 
adjudication of this claim.  Specifically, the record 
indicates that at the time of the January 1995 VA mental 
disorders examination, an Axis I diagnosis of primary 
insomnia was given, along with an Axis II diagnosis of strong 
dependent personality features.  Thus, an acquired 
psychiatric disorder was not found on VA examination.  

However, the record now includes a private psychiatry 
certificate showing that the veteran was examined by Jose 
Fernandez Cuevas, M.D., in February 1999.  The certificate 
shows that the veteran gave a history of traumatic events 
during his Persian Gulf service, to include close proximity 
to missile strikes in Saudi Arabia.  According to the 
veteran, he arrived at a warehouse just after it had been 
struck by a missile, and he saw the place destroyed and many 
dead fellow soldiers being carried out of the warehouse in 
body bags.  Dr. Cuevas indicated that as a result of this and 
other Persian Gulf experiences, the veteran had developed 
symptomatology compatible with PTSD, of a chronic evaluation 
with recurrent episodes and exacerbations.  He also stated 
that the veteran had been under his care since October 1998.  

Thus, the record is in conflict as to whether PTSD or any 
other acquired psychiatric disability is currently 
manifested.  In the Board's view, it is necessary that the 
veteran be afforded a VA examination in order to clarify 
whether a diagnosis of PTSD is appropriate, and if not, 
whether the veteran suffers from any other psychiatric 
disability as a result of his military service in the Persian 
Gulf.   


Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any post-
service psychiatric treatment he has 
received from either VA and private 
sources.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the veteran's treatment records, apart 
from those records which have already 
been associated with the claims folder.  
In particular, the RO should seek copies 
of all records showing treatment by Dr. 
Cuevas, for the period from October 1998 
to the present time.  All records 
obtained through these channels should be 
associated with the claims folder.  

2. Upon completion of the foregoing, the 
RO should schedule the veteran for a 
psychiatric examination by a VA 
physician, for the purpose of clarifying 
whether PTSD or any other psychiatric 
disability is currently manifested.  All 
special tests and studies, to include 
psychological assessments, should be 
conducted as indicated.  The examiner 
should provide an opinion as to whether 
symptomatology consistent with a 
diagnoses of PTSD is currently manifested 
by the veteran, and the examiner should 
indicate whether a PTSD diagnosis, if 
made, is clear and unequivocal.  If PTSD 
is not found, the examiner should provide 
an appropriate diagnosis for any 
currently manifested psychiatric 
disability, if such can be identified 
based on prevailing medical principles.  
Complete rationales and reasons and bases 
should be provided for any opinions given 
or conclusions reached.  The claims 
folder must be provided to the examiner 
prior to the examination, and the 
veteran's available medical history, 
including service medical records and all 
post-service records, should be reviewed 
prior to the rendering of any opinion.  
To that end, the claims folder and a copy 
of this Remand should be provided to the 
examiner prior to the examination.  

3.  Upon completion of the foregoing, the 
RO should review the claims file in order 
to determine whether the specified 
evidentiary development has been 
completed, and whether any additional 
development, to include verification of 
claimed inservice stressors, is 
warranted.  If any specified evidentiary 
development remains incomplete or 
additional development is required, the 
RO should implement appropriate 
corrective measures to ensure that 
completion of all necessary development 
to the fullest extent possible.  

4.  Thereafter, the RO should review the 
veteran's claim for service connection 
for PTSD in order to determine whether a 
favorable outcome is now warranted.  If 
not, the veteran and his representative 
(if any) should be provided with a 
Supplemental Statement of the Case, along 
with a reasonable amount of time within 
which to respond thereto.  Thereafter, 
this claim should be returned to the 
Board for further adjudicative action, as 
appropriate.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

